DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 7, 9-11, 14, 16-18, 21, 23-25, 28, and 30 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Gordon (US 2004/0179008 to Gordon et al).
Regarding claim 1, Gordon discloses a system (motion capture system 10) for transmitting data (data files) to a device (workstation 18) configured to process the data for video display (Gordon, fig. 1, par [0028], wherein motion capture system 10 transmits data files to workstation 18 for display processing), the system comprising:
a machine readable medium (storage device 20) having the data (data files) stored thereon (Gordon, fig. 1, par [0028], wherein storage device 20 has data files stored thereon);
wherein the data (data files) includes at least part of a rendered automatically spatially-tracked high-resolution three dimensional (3D) face (a part of 3D face of an actor) (Gordon, fig. 1, par [0006, 0029-0032], wherein a part of 3D face of an actor is rendered and wherein the 3D face is automatically spatially tracked in accordance with markers and has high resolution produced by high resolution camera); and
a communication link (a network link) (Gordon, fig. 1, par [0028], wherein a network link connects workstation 18);
wherein the system (motion capture system 10) is configured to read the data (data files) from the machine readable medium (storage device 20) and transfer the data via the communication link (network link) to the device (workstation 18) (Gordon, fig. 1, par [0006, 0028-0032], wherein data files are read and transferred to workstation 18 via network link).
Regarding claim 2, Gordon discloses aforementioned limitations of the parent claim. Additionally, Gordon discloses the data (data files) includes motion data (body movement and facial movement of an actor) (Gordon, fig. 1, par [0038], wherein body movement and facial movement of an actor are captured by motion capture system 10).
Regarding claim 3, Gordon discloses aforementioned limitations of the parent claim. Additionally, Gordon discloses the data (data files) includes video game data (video games) (Gordon, par [0005], wherein motion capture system 10 produces video games).
Regarding claim 4, Gordon discloses aforementioned limitations of the parent claim. Additionally, Gordon discloses the data includes video data (video games) (Gordon, par [0005], wherein motion capture system 10 produces video games).
Regarding claim 7, Gordon discloses aforementioned limitations of the parent claim. Additionally, Gordon discloses the at least part of a rendered automatically spatially-tracked high-resolution 3D face (part of 3D face of an actor) includes facial regions (regions) that fold (fold) or deform (deform)  (Gordon, fig. 1, par [0006, 0038], wherein facial regions of 3D face folds or deforms due facial expressions, i.e. laughing, crying or smiling).
Regarding claim 9, Gordon discloses a system (motion capture system 10) for transmitting motion data (data files, i.e. body movement and facial movement of an actor) to a device (workstation 18) configured to process the motion data (Gordon, fig. 1, par [0028], wherein motion capture system 10 transmits data files to workstation 18 for display processing), the system comprising:
a machine readable medium (storage device 20) having the motion data (data files) stored thereon (Gordon, fig. 1, par [0028], wherein storage device 20 has data files stored thereon);
wherein at least part of the motion data (data files) specifies changes (motion changes) over time of at least part of a rendered automatically spatially-tracked high-resolution 3D face (a part of 3D face of an actor) (Gordon, fig. 1, par [0006, 0029-0032, 0038], wherein a part of 3D face of an actor is rendered and wherein the 3D face is automatically spatially tracked in accordance with markers and has high resolution produced by high resolution camera and wherein data files includes motion changes of the actor); and  
a communication link (a network link) (Gordon, fig. 1, par [0028], wherein a network link connects workstation 18);
wherein the system (motion capture system 10) is configured to read the motion data (data files) from the machine readable medium (storage device 20) and transfer the motion data via the communication link (network link) to the device (workstation 18) (Gordon, fig. 1, par [0006, 0028-0032, 0038], wherein data files are read and transferred to workstation 18 via network link).
Regarding claim 10, Gordon discloses aforementioned limitations of the parent claim. Additionally, Gordon discloses the motion data (data files) includes video game data (video games) (Gordon, par [0005], wherein motion capture system 10 produces video games).
Regarding claim 11, Gordon discloses aforementioned limitations of the parent claim. Additionally, Gordon discloses the motion data includes video data (video games) (Gordon, par [0005], wherein motion capture system 10 produces video games).
Regarding claim 14, Gordon discloses aforementioned limitations of the parent claim. Additionally, Gordon discloses the at least part of a rendered automatically spatially-tracked high-resolution 3D face (part of 3D face of an actor) includes facial regions (regions) that fold (fold) or deform (deform) ) (Gordon, fig. 1, par [0006, 0038], wherein facial regions of 3D face folds or deforms due facial expressions, i.e. laughing, crying or smiling).
Regarding claim 16, Gordon discloses a system (motion capture system 10) for transmitting video data (data files, i.e. video games) to a device (workstation 18) configured to process the video display (Gordon, fig. 1, par [0005, 0028], wherein motion capture system 10 transmits data files to workstation 18 for display processing), the system comprising:
a machine readable medium (storage device 20) having the video data (data files) stored thereon (Gordon, fig. 1, par [0028], wherein storage device 20 has data files stored thereon);
wherein the video data (data files) includes at least part of a rendered automatically spatially-tracked high-resolution three dimensional (3D) face (a part of 3D face of an actor) (Gordon, fig. 1, par [0006, 0029-0032], wherein a part of 3D face of an actor is rendered and wherein the 3D face is automatically spatially tracked in accordance with markers and has high resolution produced by high resolution camera); and
a communication link (a network link) (Gordon, fig. 1, par [0028], wherein a network link connects workstation 18);
wherein the system (motion capture system 10) is configured to read the video data (data files) from the machine readable medium (storage device 20) and transfer the video data via the communication link (network link) to the device (workstation 18) (Gordon, fig. 1, par [0006, 0028-0032], wherein data files are read and transferred to workstation 18 via network link).
Regarding claim 17, Gordon discloses aforementioned limitations of the parent claim. Additionally, Gordon discloses the video data (data files) includes motion data (body movement and facial movement of an actor) (Gordon, fig. 1, par [0038], wherein body movement and facial movement of an actor are captured by motion capture system 10).
Regarding claim 18, Gordon discloses aforementioned limitations of the parent claim. Additionally, Gordon discloses the video data (data files) includes video game data (video games) (Gordon, par [0005], wherein motion capture system 10 produces video games).
Regarding claim 21, Gordon discloses aforementioned limitations of the parent claim. Additionally, Gordon discloses the at least part of a rendered automatically spatially-tracked high-resolution 3D face (part of 3D face of an actor) includes facial regions (regions) that fold (fold) or deform (deform) ) (Gordon, fig. 1, par [0006, 0038], wherein facial regions of 3D face folds or deforms due facial expressions, i.e. laughing, crying or smiling).
Regarding claim 23, Gordon discloses a system (motion capture system 10) for transmitting video game data (data files, i.e. video games) to a device (workstation 18) configured to process the video game data (Gordon, fig. 1, par [0005,0028], wherein motion capture system 10 transmits data files to workstation 18 for display processing), the system comprising:
a machine readable medium (storage device 20) having the video game data (data files) stored thereon (Gordon, fig. 1, par [0028], wherein storage device 20 has data files stored thereon);
wherein the video data (data files) includes at least part of a rendered automatically spatially-tracked high-resolution three dimensional (3D) face (a part of 3D face of an actor) (Gordon, fig. 1, par [0006, 0029-0032], wherein a part of 3D face of an actor is rendered and wherein the 3D face is automatically spatially tracked in accordance with markers and has high resolution produced by high resolution camera); and
a communication link (a network link) (Gordon, fig. 1, par [0028], wherein a network link connects workstation 18);
wherein the system (motion capture system 10) is configured to read the video game data (data files) from the machine readable medium (storage device 20) and transfer the video game data via the communication link (network link) to the device (workstation 18) (Gordon, fig. 1, par [0006, 0028-0032], wherein data files are read and transferred to workstation 18 via network link).
Regarding claim 24, Gordon discloses aforementioned limitations of the parent claim. Additionally, Gordon discloses the video game data (data files) includes motion data (body movement and facial movement of an actor) (Gordon, fig. 1, par [0005, 0038], wherein body movement and facial movement of an actor are captured by motion capture system 10).
Regarding claim 25, Gordon discloses aforementioned limitations of the parent claim. Additionally, Gordon discloses the video game data (data files) includes video data (video games) (Gordon, par [0005], wherein motion capture system 10 produces video games).
Regarding claim 28, Gordon discloses aforementioned limitations of the parent claim. Additionally, Gordon discloses the at least part of a rendered automatically spatially-tracked high-resolution 3D face (part of 3D face of an actor) includes facial regions (regions) that fold (fold) or deform (deform)  (Gordon, fig. 1, par [0006, 0038], wherein facial regions of 3D face folds or deforms due facial expressions, i.e. laughing, crying or smiling).
Regarding claim 30, Gordon discloses aforementioned limitations of the parent claim. Additionally, Gordon discloses the device (workstation 18) configured to process the video game data (data files) and output video data that is transferred over a second communication link (a link to a monitor) to a device configured to process the video data (Gordon, fig. 1, par [0005,0028], wherein workstation 18 output video data to a monitor for display).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 8, 12, 12, 15, 19, 22, 26, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon (US 2004/0179008 to Gordon et al) in view of Official Notice (MPEP § 2144.03).
Regarding claim 5, Gordon discloses aforementioned limitations of the parent claim. However, Gordon does not disclose the data includes compressed video data.
On the other hand, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of the data including compressed video data as claimed are well known and expected in the art. At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have implemented the data including compressed video data because such implementation saves storage space and network bandwidth.
Regarding claim 8, Gordon discloses aforementioned limitations of the parent claim. However, Gordon does not disclose that the machine readable medium comprises a plurality of data storage devices.
the data includes compressed video data.
On the other hand, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of the machine readable medium comprising a plurality of data storage devices as claimed are well known and expected in the art. At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have implemented the machine readable medium comprising a plurality of data storage devices because such implementation facilitates sharing of stored data.
Regarding claim 12, Gordon discloses aforementioned limitations of the parent claim. However, Gordon does not disclose the motion data includes compressed video data.
On the other hand, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of the motion data including compressed video data as claimed are well known and expected in the art. At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have implemented the data including compressed video data because such implementation saves storage space and network bandwidth.
Regarding claim 15, Gordon discloses aforementioned limitations of the parent claim. However, Gordon does not disclose that the machine readable medium comprises a plurality of data storage devices.
the data includes compressed video data.
On the other hand, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of the machine readable medium comprising a plurality of data storage devices as claimed are well known and expected in the art. At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have implemented the machine readable medium comprising a plurality of data storage devices because such implementation facilitates sharing of stored data.
Regarding claim 19, Gordon discloses aforementioned limitations of the parent claim. However, Gordon does not disclose the motion data includes compressed video data.
On the other hand, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of the motion data including compressed video data as claimed are well known and expected in the art. At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have implemented the data including compressed video data because such implementation saves storage space and network bandwidth.
Regarding claim 22, Gordon discloses aforementioned limitations of the parent claim. However, Gordon does not disclose that the machine readable medium comprises a plurality of data storage devices.
the data includes compressed video data.
On the other hand, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of the machine readable medium comprising a plurality of data storage devices as claimed are well known and expected in the art. At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have implemented the machine readable medium comprising a plurality of data storage devices because such implementation facilitates sharing of stored data.
Regarding claim 26, Gordon discloses aforementioned limitations of the parent claim. However, Gordon does not disclose the data includes compressed video data.
On the other hand, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of the data including compressed video data as claimed are well known and expected in the art. At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have implemented the data including compressed video data because such implementation saves storage space and network bandwidth.
Regarding claim 29, Gordon discloses aforementioned limitations of the parent claim. However, Gordon does not disclose that the machine readable medium comprises a plurality of data storage devices.
the data includes compressed video data.
On the other hand, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of the machine readable medium comprising a plurality of data storage devices as claimed are well known and expected in the art. At the time the invention was made, it would have been obvious to one with ordinary skill in the art to have implemented the machine readable medium comprising a plurality of data storage devices because such implementation facilitates sharing of stored data.
Claims 6, 13, 20, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon (US 2004/0179008 to Gordon et al) in view of Guedalia (US 6,721,952 to Guedalia et al).
Regarding claim 6, Gordon discloses aforementioned limitations of the parent claim. However, Gordon does not disclose
the at least part of a rendered automatically spatially-tracked high-resolution 3D face is stored on the machine readable medium at a plurality of resolutions.
the at least part of a rendered automatically spatially-tracked high-resolution 3D face is stored on the machine readable medium at a plurality of resolutions.
On the other hand, in the same endeavor, Guedalia discloses:
storing images including partially overlapping images at different resolutions (Guedalia, column 6 line 59 to column 7 line 12).
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate the disclosure by Guedalia into the system by Gordon so as to achieve the at least part of a rendered automatically spatially-tracked high-resolution 3D face being stored on the machine readable medium at a plurality of resolutions, as claimed, because such incorporation displays interactive three-dimensional object movie and panoramas (Guedalia, column 1 lines 8-10).
Regarding claim 13, Gordon discloses aforementioned limitations of the parent claim. However, Gordon does not disclose
the at least part of a rendered automatically spatially-tracked high-resolution 3D face is stored on the machine readable medium at a plurality of resolutions.
the at least part of a rendered automatically spatially-tracked high-resolution 3D face is stored on the machine readable medium at a plurality of resolutions.
On the other hand, in the same endeavor, Guedalia discloses:
storing images including partially overlapping images at different resolutions (Guedalia, column 6 line 59 to column 7 line 12).
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate the disclosure by Guedalia into the system by Gordon so as to achieve the at least part of a rendered automatically spatially-tracked high-resolution 3D face being stored on the machine readable medium at a plurality of resolutions, as claimed, because such incorporation displays interactive three-dimensional object movie and panoramas (Guedalia, column 1 lines 8-10).
Regarding claim 20, Gordon discloses aforementioned limitations of the parent claim. However, Gordon does not disclose
the at least part of a rendered automatically spatially-tracked high-resolution 3D face is stored on the machine readable medium at a plurality of resolutions.
the at least part of a rendered automatically spatially-tracked high-resolution 3D face is stored on the machine readable medium at a plurality of resolutions.
On the other hand, in the same endeavor, Guedalia discloses:
storing images including partially overlapping images at different resolutions (Guedalia, column 6 line 59 to column 7 line 12).
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate the disclosure by Guedalia into the system by Gordon so as to achieve the at least part of a rendered automatically spatially-tracked high-resolution 3D face being stored on the machine readable medium at a plurality of resolutions, as claimed, because such incorporation displays interactive three-dimensional object movie and panoramas (Guedalia, column 1 lines 8-10).
Regarding claim 27, Gordon discloses aforementioned limitations of the parent claim. However, Gordon does not disclose
the at least part of a rendered automatically spatially-tracked high-resolution 3D face is stored on the machine readable medium at a plurality of resolutions.
the at least part of a rendered automatically spatially-tracked high-resolution 3D face is stored on the machine readable medium at a plurality of resolutions.
On the other hand, in the same endeavor, Guedalia discloses:
storing images including partially overlapping images at different resolutions (Guedalia, column 6 line 59 to column 7 line 12).
Therefore, it would have been obvious to an artisan before the filing date of the current application to incorporate the disclosure by Guedalia into the system by Gordon so as to achieve the at least part of a rendered automatically spatially-tracked high-resolution 3D face being stored on the machine readable medium at a plurality of resolutions, as claimed, because such incorporation displays interactive three-dimensional object movie and panoramas (Guedalia, column 1 lines 8-10).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/           Examiner, Art Unit 2697      


/LIN YE/           Supervisory Patent Examiner, Art Unit 2697